UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8043


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL OWEN HARRIOT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:03-cv-03299-MJP)


Submitted:   February 18, 2010            Decided:   February 26, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Owen Harriot, Appellant Pro Se.   Stacey Denise Haynes,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael      Owen   Harriot          seeks       to    appeal        the    district

court’s       order    denying     his    Fed.       R.       Civ.    P.    60(b)     motion   for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2009) motion.                                    The order is

not    appealable       unless     a     circuit      justice          or     judge       issues    a

certificate of appealability.                       28 U.S.C. § 2253(c)(1) (2006);

Reid     v.     Angelone,      369       F.3d       363,        369        (4th     Cir.    2004).

A certificate          of   appealability            will        not        issue     absent       “a

substantial showing of the denial of a constitutional right.”

28     U.S.C.       § 2253(c)(2)       (2006).            A    prisoner        satisfies       this

standard       by    demonstrating       that       reasonable         jurists        would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                         Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).         We   have   independently               reviewed       the     record   and

conclude       that     Harriot    has     not       made       the        requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3